Title: To George Washington from Paul-François-Jean-Nicolas, comte de Barras, 24 June 1781
From: Barras, Paul-François-Jean-Nicolas, comte de
To: Washington, George


                        
                            Monsieur
                            a Newport Le 24 juin 1781
                        
                        J’ai recû La Lettre que votre Excéllence m’a fait L’honneur de m’ecrire en datte du 19 de ce mois, ainsi que
                            L’Extrait de la Lettre du General Sullivan. Je vous suis obligé des nouvelles que votre Excellence me donne cellers que je
                            recois de Philadelphie, sont assez conformes a ce que vous mande ce General, ce qui me porte a les croire vraies. Je prie
                            votre Excellence, Lorsquelle en aura quelqu’une qui pourra intéresser le bien du Service de Vouloir bien m’en faire part. 
                        Je Suis, Monsieur, avec respect de Votre Excellence Le tres humble Et Le tres obeissant Serviteur 
                        
                            barras 
                        
                    